                                                                                                                        Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 1 of 7


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and        Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                          PLAINTIFFS’ SECOND MOTION TO
                                                                                                        13                                                     CONTINUE CASE MANAGEMENT
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,                   CONFERENCE [L.R. 6-1(B)]
                                                                                                        14
                                                                                                                   v.                                          CURRENT DATE: September 16, 2019
                                                                                                        15                                                     PROPOSED DATE: December 11, 2019
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK        TIME:         2:00 p.m.
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;      CTRM:         Oakland – 6 – 2nd Floor
                                                                                                        17   9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;                         Hon. Jon S. Tigar
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                 SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                    Case No. 4:19-cv-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 2 of 7


                                                                                                         1   I.     NOTICE OF MOTION AND STATEMENT OF RELIEF SOUGHT

                                                                                                         2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                                                         3          PLEASE TAKE NOTICE that Plaintiffs Facebook, Inc. and Instagram, LLC hereby move this

                                                                                                         4   Court for an order continuing the case management conference by approximately three months from

                                                                                                         5   September 16, 2019, to December 11, 2019. The basis for this motion is that each of the Defendants

                                                                                                         6   resides in the People’s Republic of China, and while Plaintiffs have initiated the process to serve

                                                                                                         7   Defendants through the Hague Convention on the Service Abroad of Judicial or Extrajudicial

                                                                                                         8   Documents in Civil or Commercial Matters (the “Hague Convention”), Plaintiffs do not expect service

                                                                                                         9   to be completed for another 2 years, possibly longer. Because none of the Defendants has been served
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   with process or appeared in the action, Plaintiffs have not been able to, and will not be able to, meet and

                                                                                                        11   confer with Defendants as required in advance of the Case Management Conference. As a result, any

                                                                                                        12   ADR submissions or Rule 26(f) report would be submitted unilaterally by Plaintiffs.

                                                                                                        13          In view of the parties’ inability to meet and confer with Defendants or their counsel, Plaintiffs
TUCKER ELLIS LLP




                                                                                                        14   seek relief in the form of an order continuing the case management conference by approximately three

                                                                                                        15   months from September 16, 2019, to December 11, 2019.

                                                                                                        16          Plaintiffs have been unable to meet and confer with Defendants in an effort to obtain a

                                                                                                        17   stipulation for the relief sought in this motion because none of them has yet appeared in this action.

                                                                                                        18   Entering into a stipulation would require one or more of the Defendants to make a special appearance

                                                                                                        19   solely for that purpose before that Defendant has even been served with process. Still, Plaintiffs’

                                                                                                        20   attorneys have contacted Defendants by email requesting that they stipulate to an extension. This is the

                                                                                                        21   second request for the extension of any deadline in this action. Plaintiffs believe that the extension will

                                                                                                        22   have a minimal impact on the schedule for this case given that no scheduling order has yet been

                                                                                                        23   entered. Declaration of David J. Steele (“Steele Decl.”) ¶¶ 3-6, 8-9 & Exs. 1, 4-6.

                                                                                                        24   II.    INTRODUCTION AND STATEMENT OF FACTS.

                                                                                                        25          Defendants 9 Xiu Network Science and Technology (Shenzhen) Company Ltd. a/k/a Jiuxiu

                                                                                                        26   Network Science and Technology (Shenzhen) Company Ltd., 9 Xiu Feishu Science and Technology

                                                                                                        27   Company Ltd., 9 Xiufei Book Technology Co., Ltd., Home Network (Fujian) Technology Co., Ltd. (,

                                                                                                        28   Wei Gao, a/k/a Gao Wei, Zhaochun Liu, a/k/a Liu Zhaochun, and Zhaoping Liu a/k/a Liu Zhaoping
                                                                                                                                                              1
                                                                                                                                                   SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                    CASE NO. 4:19-CV-1167-JST
                                                                                                                        Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 3 of 7


                                                                                                         1   (collectively, “Defendants”), operate a series of websites promoting the sale of fake accounts (e.g., using

                                                                                                         2   fake names or other false identifiers) and inauthentic accounts (e.g., accounts used for inauthentic

                                                                                                         3   activity). These activities are a violation of both the Terms of Use and Terms of Service for Facebook

                                                                                                         4   and Instagram. Moreover, Defendants have been engaging in both trademark and service mark

                                                                                                         5   infringement as well as cybersquatting. Plaintiffs filed this action to stop Defendants’ illegal activities.

                                                                                                         6           Shortly after this action was filed, the lawsuit received a great deal of attention from the Chinese

                                                                                                         7   media. Steele Decl. ¶ 5 & Ex. 2. Presumably in response to this reporting, Defendants took down each of

                                                                                                         8   the infringing websites and domain names, indicating that Defendants were aware of this action, its

                                                                                                         9   allegations, and the specific websites and domain names at issue. Id. at ¶ 6.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           Upon filing this action, Plaintiffs sought to have all of the case initiating documents translated

                                                                                                        11   into Chinese so that they could be served via the Hague Convention. Steele Decl. ¶ 2. Unfortunately,

                                                                                                        12   service via the Hague Convention is expected to take up to two years, if not longer. Declaration of

                                                                                                        13   Celeste Ingalls (“Ingalls Decl.”) ¶ 11. In an effort to expedite this process, Plaintiffs’ attorneys sent
TUCKER ELLIS LLP




                                                                                                        14   Defendants courtesy copies of the pertinent filings in this action both by hand delivery and by email.

                                                                                                        15   Steele Decl. ¶ 3 & Ex. 1. In conjunction with sending these courtesy copies, Plaintiffs’ attorneys also

                                                                                                        16   requested in writing that Defendants either conduct the mandatory ADR and Rule 26(f) conferences as

                                                                                                        17   required by this Court’s order setting a case management conference and related deadlines, or that in the

                                                                                                        18   alternative, Defendants stipulate to continue the initial case management conference. Id. at ¶ 4 & Ex. 1.

                                                                                                        19           In response, an individual purporting to represent Defendant 9 Xiu Network Technology

                                                                                                        20   (Shenzhen) Co., Ltd. contacted Plaintiffs’ counsel on May 29, 2019 requesting the opportunity to

                                                                                                        21   discuss the merits of this action. Id. at ¶ 7 & Ex. 3. In response, Plaintiffs prepared and sent an

                                                                                                        22   August 21, 2019 email in Chinese requesting that Defendants (a) execute service or process waiver

                                                                                                        23   forms, (b) meet and confer concerning ADR selection and the topics listed in Rule 26(f) or in the

                                                                                                        24   alternative stipulate to continue the Case Management Conference, and (c) arrange a time to discuss the

                                                                                                        25   merits of the case. Id. at ¶ 8 & Exs. 4-5. Plaintiffs received a response on August 25, 2019, but that

                                                                                                        26   response did not address any of the topics listed above. Id. at ¶ 10.

                                                                                                        27           Due to the requirement that the parties collaboratively participate in the ADR selection process

                                                                                                        28   and the Rule 26(f) conference before the September 16, 2019 case management conference, and due to
                                                                                                                                                                  2
                                                                                                                                                       SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                        CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 4 of 7


                                                                                                         1   the impossibility of doing so under the current circumstances, Plaintiffs respectfully request that the

                                                                                                         2   Court continue to conference by approximately three months until December 11, 2019. At that time,

                                                                                                         3   Plaintiffs are hopeful that Defendants will have engaged in the meet and confer process.

                                                                                                         4   III.    CONTINUING THE CASE MANAGEMENT CONFERENCE IS WARRANTED.

                                                                                                         5            A.      Plaintiffs cannot effect service of process before the current case management

                                                                                                         6                    conference deadline despite their diligence.

                                                                                                         7           Each of the Defendants resides in China. Absent a Court order or the lack of internationally

                                                                                                         8   agreed means, defendants in a foreign country should generally be served with process “by any

                                                                                                         9   internationally agreed means of service that is reasonably calculated to give notice, such as those
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   authorized by the Hague Convention . . . .” Fed. R. Civ. P. 4(f)(1). China is a signatory to the Hague

                                                                                                        11   Convention; however, China has formally objected to service within its territory by means other than

                                                                                                        12   through China’s designated central authority (“Central Authority for China”). Ingalls Decl. ¶¶ 5, 7-8. It

                                                                                                        13   will take up to 24 months for service through the Central Authority for China and it will take another 1-5
TUCKER ELLIS LLP




                                                                                                        14   months for the proofs of service to be returned. Ingalls Decl. ¶¶ 11-13. Therefore, Plaintiffs will not be

                                                                                                        15   able to serve Defendants before the case management conference is scheduled to take place.

                                                                                                        16           Notwithstanding the hurdles presented by serving Defendants through the Hague Convention,

                                                                                                        17   Plaintiffs understand that Defendants have actual notice of this action, and Plaintiffs have also been

                                                                                                        18   diligent about providing notice to Defendants through alternate, unofficial means. Shortly after this

                                                                                                        19   action was filed, it was reported by numerous Chinese media outlets. Id. at ¶ 5 & Ex. 2. Apparently in

                                                                                                        20   response this media attention, Defendants took down each of the websites accessible at the accused

                                                                                                        21   domain names, thus indicating that they are aware Defendants having been given of this lawsuit and its

                                                                                                        22   subject matter. Id. at ¶ 6.

                                                                                                        23           In addition to notice of this action via the Chinese media, Plaintiffs have had copies of all

                                                                                                        24   documents in this action hand delivered to the registered address for Defendant 9 Xiu Network

                                                                                                        25   Technology (Shenzhen) Co., Ltd.,1 together with a cover letter explaining that the delivery does not

                                                                                                        26
                                                                                                        27   1 Plaintiffs are informed and believe that each individual defendant (i.e., non-corporate persons) owns,
                                                                                                             formerly owned, or works at Defendant 9 Xiu Network Technology (Shenzhen) Co., Ltd. Accordingly,
                                                                                                        28
                                                                                                                                                              3
                                                                                                                                                   SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                    CASE NO. 4:19-CV-1167-JST
                                                                                                                        Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 5 of 7


                                                                                                         1   constitute official service, requesting that each of the Defendants execute a waiver of service of the

                                                                                                         2   summons and complaint pursuant to F. R. Civ. P. 4(d), and requesting that the Defendants meet and

                                                                                                         3   confer in advance of the case management conference. Steele Decl. ¶¶ 3-4. Plaintiffs have also sent

                                                                                                         4   these same documents and requests to Defendants by email. Id.

                                                                                                         5           On May 29, 2019, Plaintiffs’ counsel received an email from an individual purporting to be a

                                                                                                         6   representative of Defendant 9 Xiu Network Technology (Shenzhen) Co., Ltd. Id. at ¶ 7 & Ex. 3.

                                                                                                         7   Plaintiffs’ counsel and this individual have exchanged additional correspondence in Chinese, with

                                                                                                         8   Plaintiffs’ counsel requesting that Defendant meet and confer or stipulate to continue the Case

                                                                                                         9   Management Conference. Id. at ¶ 8 & Exs. 4-5. Counsel also requested that Defendant waive service of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   process. Id. PLaintiffs received a response, but that response did not address the subject of this moiton.

                                                                                                        11   Id. at ¶10 & Exs. 7-8.

                                                                                                        12           Plaintiffs’ counsel also requested by email that the remaining Defendants stipulate to continue

                                                                                                        13   the Case Management Conference. Id. at ¶ 9 & Ex. 6. Plaintiffs’ counsel has received no response to
TUCKER ELLIS LLP




                                                                                                        14   date. Id. at ¶ 11.

                                                                                                        15            B.      The parties and the Court will be best served by complete participation by all

                                                                                                        16                    parties in the case management conference.

                                                                                                        17           As the Court is well aware, the parties are required to discuss and attempt to stipulate to an ADR

                                                                                                        18   option in advance of the case management conference. The parties are also required to conduct their

                                                                                                        19   Rule 26(f) conference, during which time they would prepare a discovery plan, discuss means of

                                                                                                        20   evidence preservation, determine any anticipated motions, seek to narrow the issues presented in the

                                                                                                        21   action, discuss settlement, and develop a proposed schedule for the Court’s review. Because Defendants

                                                                                                        22   have not been responsive to date, and therefore presumably will not be until service through the Hague

                                                                                                        23   Convention is complete, Plaintiffs cannot discuss any of these matters with Defendants. In many ways,

                                                                                                        24   this defeats the purpose of the conference as it does not allow the parties to limit any potential

                                                                                                        25   disagreements and then bring them to the Court’s attention. See Fed. R. Civ. P. 26(f) (listing areas for

                                                                                                        26
                                                                                                        27   hand delivery of case related documents to this company’s office is reasonably calculated to reach each
                                                                                                             of the defendants in this action.
                                                                                                        28
                                                                                                                                                              4
                                                                                                                                                   SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                    CASE NO. 4:19-CV-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 6 of 7


                                                                                                         1   the parties to attempt to reach an agreement); Fed. R. Civ. P. 1 (rules should be construed and

                                                                                                         2   administered to secure just, speedy, and inexpensive determination of action).

                                                                                                         3   IV.    CONCLUSION

                                                                                                         4          Despite their best efforts, Plaintiffs have been unable to secure Defendants’ participation in the

                                                                                                         5   required conferences that precede the Case Management Conference, and Plaintiffs therefore

                                                                                                         6   respectfully request that the Court continue to conference to December 11, 2019.

                                                                                                         7

                                                                                                         8   DATED: August 26, 2019                              Tucker Ellis LLP
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                                                       By: /s/David J. Steele
                                                                                                                                                                      David J. Steele
                                                                                                        11                                                            Howard A. Kroll
                                                                                                                                                                      Steven E. Lauridsen
                                                                                                        12
                                                                                                                                                                      Attorneys for Plaintiffs,
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                                                                      Facebook, Inc. and
                                                                                                        14                                                            Instagram, LLC

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                             5
                                                                                                                                                  SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                                                                   CASE NO. 4:19-CV-1167-JST
                                  Case 4:19-cv-01167-JST Document 24 Filed 08/26/19 Page 7 of 7



                    1                                      CERTIFICATE OF SERVICE

                    2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                    3         I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                      employed in the County of Los Angeles, State of California. I am over the age of 18 and not a paiiy to
                    4 the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                      Floor, Los Angeles, California 90071-2223.

                              On August 26, 2019, I served the following: PLAINTIFFS' SECOND MOTION TO
                    6 CONTINUE       CASE MANAGEMENT CONFERENCE [L.R. 6-l(B)] on the interested paiiies in this
                      action as follows:
                    7
                    8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                         a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
                    9                         Ltd.
                                                                           1002C, 101h Floor, Build A, Haide Building,
          v5 10            9 Xiu Feishu Science and Tech. Co., Ltd.                Nan Xin Road Xiang Nan,
          •                  9 Xiufei Book Technology Co., Ltd.           Nan Shan Street, Nanshan District, Shenzhen
          ·u� 11           Home Network (Fujian) Tech. Co., Ltd.
                                                                                   Email: Anly2016@qq.com
          §        12              Wei Gao a/k/a Gao Wei
                                                                                      416257666@qq.com
          •
          <Zl
                           No. 112, Shanghai V Gu, 1 Hao Chengshi
P-< �              13                                                               32687976006@qq.com
                            Yongxian Road, Maantang Community,
.....:1    bO
                                                                              Zhaoping Liu a/k/a Liu Zhaoping
� � 14                    Bantian Street, Longgand District, Shenzhen
>-<
....:,
           0                                                               1002C, 1oth Floor, Build A, Haide Building,
                                  Email: 262740299@qq.com
          ....:)
....:i+
                                                                                   Nan Xin Road Xiang Nan,
�    � 15                             493661190@qq.com
 P.l :::,                                                                 Nan Shan Street, Nanshan District, Shenzhen
 ��
 u. 16
 ;:J "'
                                      793661190@qq.com                            Email: 416257666@qq.com
E--<2                                    geeai@qq.com
     ]0 17                                                                           3200369367@qq.com

          @•
          u                         zubin878@foxmail.com
                   18                                             DEFENDANTS
                   19 (X)      BY EMAIL: the above-entitled document to be served electronically by email.
          •
          0

          & 20 (X)            BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
          a                   and placing each for collection and mailing on the below indicated day following the ordinary
            21                business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                              practices of my place of employment with regard to collection for mailing with the United States
                   22         Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                              postal cancellation date or postage meter date is more than one day after date of deposit or
                   23         mailing affidavit.
                   24 (X)     FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                              whose direction the service was made. I declare under penalty of perjury under the laws of the
                   25         United States of America that the foregoing is true and correct.
                   26
                               Executed on August 26, 2019, at Los Angeles, California.
                   27

                   28
                                                                                  B

                             PROOF OF SERVICE OF PLAINTIFFS' SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE [L.R. 6-
                                                                                               l(B)] Case No. 4:19-cv-1167-JST
